Citation Nr: 0922991	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$3487.00.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from January 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision of the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the Veteran's request for waiver of 
recovery of his debt.  The Veteran appealed the determination 
to the Board.

The Board notes that the Veteran wrote in April 2009 
correspondence that he disagreed with the March 2009 decision 
denying his request for waiver for $5453 and asked to be 
provided with a statement of the case.  However, the current 
record does not include the referenced decision.  As the 
status of a separate claim for waiver of overpayment in the 
amount of $5453 is unclear, the Board refers this issue to 
the RO for its due consideration and appropriate action.  

Due to the Veteran's advanced age, please note this appeal 
has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

2.  The fault of VA in the creation of the debt outweighs the 
fault of the Veteran.   

3.  Recovery of the amount of the debt in the calculated 
amount of $3487.00 would be against equity and good 
conscience.


CONCLUSION OF LAW

The Veteran is entitled to a waiver of recovery of 
overpayment of compensation benefits in the calculated amount 
of $3487.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, noting that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Furthermore, the VCAA 
has no effect upon an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  
In this case, the facts are not in dispute.  Therefore, while 
the record before the Board does not reflect that the Veteran 
was specifically notified of the provisions of the VCAA, such 
notice is not required under governing law.  Accordingly, the 
Board therefore finds that no further action is necessary 
under the VCAA at this time, and that the case is ready for 
appellate review.

Notwithstanding the above, the Board notes that the RO 
explained to the Veteran the basis for finding overpayment in 
the May 2006 decision and the August 2006 statement of the 
case (SOC).  It is clear from the notice of disagreement and 
substantive appeal submitted by the Veteran that he 
understands the basis for the denial of his claim.  The 
Veteran has also been afforded with ample opportunity to 
present information and evidence in support of his claim and 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal.  In light of the foregoing, the Board concludes 
that this case is ready for appellate review.

Analysis 

By way of background, in its May 2006 decision denying the 
Veteran's request for waiver, the Committee explained that a 
debt in the amount of $3487 was created for the period from 
January 1, 2005 through March 31, 2006 due to the loss of the 
Veteran's wife and a one time settlement.  The Committee 
found the Veteran at fault in the creation of the debt 
because, although he reported the death of his spouse 
immediately to the VA and his settlement, he should have 
known that he was being overpaid when his benefits did not 
reduce or terminate.  The Committee additionally noted that 
financial hardship, changed position, and defeat of the 
purpose of the benefit were not found.   

The Board notes that the Veteran wrote in his notice of 
disagreement that he reported his wife's death appropriately 
and several times to VA and thought that he was getting paid 
the correct amount in benefits during the period at issue.  
He also wrote in his substantive appeal that he felt that he 
had reported the information in a timely manner and that 
overpayment of the debt would put him in a financial bind.  
He seeks waiver of recovery of the overpayment on such basis.   

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2008).  In other words, any indication that 
the appellant committed fraud, misrepresentation of a 
material fact, or bad faith/lack of good faith in connection 
with the receipt of VA benefits precludes the granting of a 
waiver of recovery of the overpayment.

Addressing the Veteran's claims for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the Veteran in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b) (2008).

Notably, the Court defines bad faith as, "a willful intention 
to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. § 
1.965(b)(2) describe bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits or services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
A lack of good faith is defined under VA law as, "the absence 
of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. § 
1.965(b)(3).

In the present case, the Committee found no evidence of 
fraud, misrepresentation, bad faith, or a lack of good faith 
in the creation of the debt at issue.  After review of the 
record, the Board agrees with the determination of the 
Committee that mandatory bars to waiver are not present in 
this matter.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Thus, the major issue for consideration, then, is 
whether recovery from the Veteran of this overpayment would 
be against the principles of equity and good conscience, 
utilizing the factors described at 38 C.F.R. § 1.965(a).

There shall be no collection of an overpayment, or any 
interest thereon, which results from participation in a 
benefit program administered under any law by VA when it is 
determined by a regional office Committee on Waivers and 
Compromises that collection would be against equity and good 
conscience.  38 C.F.R. § 1.962 (2008).  The standards of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; (2) balancing 
of faults - weighing fault of the debtor against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2008); see generally Cullen v. Brown, 5 Vet. App. 510 
(1993).

After review of the record, the Board finds that the fault of 
VA far outweighs the fault of the Veteran in the creation of 
the debt.  In this regard, the Board recognizes that the RO 
in the statement of the case wrote that the Veteran did not 
tell VA about receipt of the $10,000 settlement he received 
until March 2006 and, consequently, financially gained at 
government expense.  However, in the June 2005 Financial 
Status report, the Veteran wrote that he "just received 
settlement for a car accident" in February 2005.  While the 
Veteran did not specify the amount of the settlement in the 
form, the Board finds that his notification of receipt of 
additional income was sufficient.  It was incumbent upon VA 
to request any additional information needed regarding the 
actual amount after receiving such notice; however, no such 
follow-up occurred until almost a year later (i.e., April 
2006).  The Board additionally notes that the Veteran is 
shown to have promptly called VA regarding the unfortunate 
loss of his wife on the day following her death.  Despite 
such notification, however, the RO failed to adjust the 
payment of the Veteran's compensation benefits, which 
resulted in the overpayment at issue for the period from 
approximately January 2005 through March 2006.  While, 
perhaps, the Veteran should have realized that his 
compensation benefits had not subsequently decreased or 
terminated as the RO has suggested, the Board finds that the 
Veteran's fault in the creation of the debt is minimal, 
particularly in comparison to VA fault.  
   
Additionally, as persuasively explained by the Veteran's 
representative in the May 2009 Written Brief Presentation, 
the overpayment of the debt would likely result in undue 
financial hardship for the Veteran.  Indeed, the Board 
observes that the financial status reports submitted by the 
Veteran consistently show that his monthly expenses exceed 
his monthly income.  Furthermore, as recently as March 2004, 
the Committee granted the Veteran's request for waiver of a 
prior debt based, in part, on the presence of financial 
hardship.
 
Thus, although the overpayment of benefits clearly resulted 
in unjust enrichment to the Veteran and it is unclear from 
the record whether the Veteran changed his position to his 
detriment due to the receipt of the additional benefits, his 
fault in the creation of the debt is far outweighed by VA 
fault and repayment would likely result in undue financial 
hardship.  Moreover, withholding the Veteran's pension 
benefits for the purpose of repayment of the debt would 
nullify the objective for which the benefits were intended 
(i.e., compensation for nonservice-connected disabling 
conditions) and would defeat the purpose of the benefits.

After weighing all of the factors described at 38 C.F.R. § 
1.965(a), the Board finds that requiring repayment of the 
debt would be against equity and good conscience.  Based 
primarily on the finding that the fault of VA far outweighs 
the fault of the Veteran in the creation of the overpayment 
and repayment would likely result in undue financial hardship 
for the Veteran, a full waiver of recovery of the overpayment 
in the amount of $3487.00 is granted.
                                                                               
ORDER

Entitlement to waiver of recovery of overpayment of pension 
benefits in the amount of $3487.00 is granted in full.  The 
Veteran's appeal is allowed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


